DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 8, 9, 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seo (KR 20150109151) or KR 10-2015-0109151, machine translation on 5/26/2022).
Re claim 1, Seo discloses an apparatus for electromagnetic pulse ("EMP") shielding, comprising: a first set of alternating layers of ferrous metal (ferromagnetic metal coating layer 10)[0041], [0040] and non-ferrous metal (aluminum panel 20)[0041]; a second set of alternating layers of ferrous metal (ferromagnetic metal coating layer 10')[0041], [0040] and non-ferrous metal (aluminum panel 20')[0041]; and an electrically non-conductive layer (insulation 30)[0041] disposed between the first set of alternating layers and the second set of alternating layers (Fig 1).
Re claim 5, wherein the electrically non-conductive layer is an inner substrate bonded to the first set of alternating layers and the second set of alternating layers (Fig 1).
Re claim 8, wherein the non-ferrous metal is aluminum foil [0041].
Re claim 9, wherein the non-ferrous metal is aluminum sheet metal [0041].
Re claim 11, wherein the first set of alternating layers and the second set of alternating layers are disposed with the ferrous metal in contact with the electrically non-conductive layer (Fig 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seo (KR 20150109151 or 10-2015-0109151) in view of Stetson (US 3,260,788).
The teaching as discussed above does not disclose wherein the ferrous metal is sheet steel (re claim 6), wherein the sheet steel is galvanized (re claim 7).
Stetson teaches the use of ferromagnetic material made of galvanized steel sheet (18)(col. 4, lines 21-28). It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the galvanized steel sheet for preventing corrosion.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seo (KR 20150109151 or 10-2015-0109151) in view of Lucignano et al (US 2016/0278249).
The teaching as discussed above does not disclose wherein one or more of the ferrous metal and the non- ferrous metal comprise perforated metal.
Lucignano et al teach the use of perforated ferromagnetic material. It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the perforated ferromagnetic material for the ferrous metal of Seo for reducing weight.


Claim 12, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seo (KR 20150109151 or 10-2015-0109151) in view of Daunert (WO 02/093995).
The teaching as discussed above does not disclose an outer substrate bonded to one of the sets of alternating layers (re claim 12), wherein edges of the first set of alternating layers and the second set of alternating layers are sealed with epoxy to prevent corrosion (re claim 13).
Daunert teaches the use of epoxy resin for protecting against degradation and corrosion (abstract). It would have been obvious to one of ordinary skill in the art at the time the invention was made to use epoxy for the outer substrate and edges of Seo for preventing corrosion.

Allowable Subject Matter
Claims 14-20 allowed.
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 3/9/2022 have been fully considered but they are not persuasive. Applicant argues (1) that Seo does not disclose Applicant's "[alternating] layers of ferrous metal. A spray covering with ferrous metallic material in the spray is not a "layer of ferrous metal".
With respect to (1), Seo discloses a first set of alternating layers of ferrous metal (ferromagnetic metal coating layer 10)[0041], [0040] and non-ferrous metal (aluminum panel 20)[0041]; a second set of alternating layers of ferrous metal (ferromagnetic metal coating layer 10')[0041], [0040] and non-ferrous metal (aluminum panel 20')[0041].


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG V NGO whose telephone number is (571)272-1979. The examiner can normally be reached 9-5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUNG V NGO/Primary Examiner, Art Unit 2847